Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed March 23, 2022 in response to the Office Action of November 23, 2021 is acknowledged and has been entered.  Claims 1-110, 117, 130,  and 138-139 have been cancelled. Claims 111, 116, 118-123, 126, 128, 131, 132, 135, 142, 144, 145, 147-150, and 152-156 were amended. 
2.	Claims 111-116, 118-129, 131-137, and 140-159 are pending and under consideration. 
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 111-116, 118-129, 131-137, 140-146, and 148-159 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 and 33 of U.S. Patent No. 10,577,417 (Beatty et al. March 3, 2020), in view of WO 2012/079000 (June et al. June 12, 2012), “June”. 
The ‘417 claims are drawn to:
1. An isolated nucleic acid molecule encoding a natural killer cell immune-function receptor-chimeric antigen receptor (NKR-CAR), wherein the encoded NKR-CAR comprises: (a) an extracellular antigen binding domain that binds to mesothelin, wherein the antigen binding domain comprises a heavy chain complementarity determining region 1 (HC CDR1), a heavy chain complementarity determining region 2 (HC CDR2), a heavy chain complementarity determining region 3 (HC CDR3), a light chain complementarity determining region 1 (LC CDR1), a light chain complementarity determining region 2 (LC CDR2), and a light chain complementarity determining region 3 (LC CDR3), wherein: (i) the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 234, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 234; or (ii) the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 240, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 240; (b) a NKR transmembrane domain; and (c) a cytoplasmic domain. 
    2. The isolated nucleic acid molecule of claim 1, wherein: (a) the antigen binding domain that binds mesothelin comprises: a heavy chain variable region comprising: i) the amino acid sequence of an anti-mesothelin heavy chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or a light chain variable region comprising: i) the amino acid sequence of an anti-mesothelin light chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or (b) the antigen binding domain that binds mesothelin comprises: i) the amino acid sequence of SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto. 
    3. The isolated nucleic acid molecule of claim 1, wherein the encoded NKR-CAR comprises: a killer cell immunoglobulin-like receptor chimeric antigen receptor (KIR-CAR), wherein the KIR-CAR comprises one or both of a transmembrane domain from a KIR (a KIR transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from a KIR (a KIR cytoplasmic domain); a natural cytotoxicity receptor chimeric antigen receptor (NCR-CAR), wherein the NCR-CAR comprises one or both of a transmembrane domain from a NCR (a NCR transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from a NCR (a NCR cytoplasmic domain); a signaling lymphocyte activation molecule family chimeric antigen receptor (SLAMF-CAR), wherein the SLAMF-CAR comprises one or both of a transmembrane domain from a SLAMF (a SLAMF transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from a SLAMF (a SLAMF cytoplasmic domain); a Fc receptor chimeric antigen receptor (FcR-CAR), wherein the FcR-CAR comprises one or both of a transmembrane domain from a FcR selected from CD16 or CD64, or a cytoplasmic domain comprising a functional signaling domain from a FcR selected from CD16 or CD64; or a Ly49 receptor chimeric antigen receptor (Ly49-CAR), wherein the Ly49-CAR comprises one or both of a transmembrane domain from Ly49 (a Ly49 transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from Ly49 (a Ly49 cytoplasmic domain). 
    4. The isolated nucleic acid molecule of claim 3, wherein: (i) the KIR transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: KIR2DS2, KIR2DL3, KIR2DL1, KIR2DL2, KIR2DL4, KIR2DL5A, KIR2DL5B, KIR2DS1, KIR2DS3, KIR2DS4, KIR2DS5, KIR3DL1, KIR3DS1, KIR3DL2, KIR3DL3, KIR2DP1 and KIR3DP1; (ii) the KIR cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: KIR2DS2, KIR2DL3, KIR2DL1, KIR2DL2, KIR2DL4, KIR2DL5A, KIR2DL5B, KIR2DS1, KIR2DS3, KIR2DS4, KIR2DS5, KIR3DL1, KIR3DS1, KIR3DL2, KIR3DL3, KIR2DP1 and KIR3DP1; and/or (iii) the KIR-CAR further comprises one or more of a KIR D0 domain, a KIR D1 domain, and/or a KIR D2 domain. 
    5. The isolated nucleic acid molecule of claim 3, wherein: (i) the NCR transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: NKp46, NKp30, and NKp44; and/or (ii) the NCR cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: NKp46, NKp30, and NKp44. 
    6. The isolated nucleic acid molecule of claim 3, wherein: (i) the SLAMF transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: SLAM, CD48, CD229, 2B4, CD84, NTB-A, CRACC, BLAME, and CD2F-10; and/or (ii) the SLAMF cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: SLAM, CD48, CD229, 2B4, CD84, NTB-A, CRACC, BLAME, and CD2F-10. 
    7. The isolated nucleic acid molecule of claim 3, wherein: (i) the Ly49 transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: Ly49A, Ly49C, Ly49H, and Ly49D; and/or (ii) the Ly49 cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: Ly49A, Ly49C, Ly49H, and Ly49D. 
    8. The isolated nucleic acid molecule of claim 1, wherein: (i) the encoded transmembrane domain comprises an NKR transmembrane domain comprising a transmembrane domain of a protein selected from the group consisting of KIR2DS2, KIR2DL3, NKp46, a killer cell immunoglobulin-like receptor (KIR), a natural cytotoxicity receptor (NCR), a signaling lymphocyte activation molecule family (SLAMF), a Fc receptor (FcR), and a Ly49 receptor (Ly49); (ii) the encoded transmembrane domain comprises the amino acid sequence of SEQ ID NO: 357, 358, or 359; an amino acid sequence comprising at least one modification, but not more than 5 modifications of the amino acid sequence of SEQ ID NO: 357, 358, or 359; or an amino acid sequence with at least 95% sequence identity to SEQ ID NO: 357, 358, or 359; or (iii) the nucleic acid sequence encoding the transmembrane domain comprises nucleotides 771-830 of SEQ ID NO: 342, nucleotides 773-832 of SEQ ID NO: 344, or nucleotides 803-875 of SEQ ID NO: 346, or a nucleic acid sequence with at least 95% sequence identity thereto. 
    9. The isolated nucleic acid molecule of claim 1, wherein: (i) the encoded cytoplasmic domain comprises a NKR cytoplasmic domain comprising one or more functional signaling domains of a protein selected from the group consisting of KIR2DS2, KIR2DL3, NKp46, DAP12, a KIR, a NCR, a SLAMF, a FcR, and a Ly49; (ii) the encoded cytoplasmic domain comprises the amino acid sequence of SEQ ID NO: 360, 361, or 362; an amino acid sequence comprising at least one modification, but not more than 20 modifications of the amino acid sequence of SEQ ID NO: 360, 361, or 362; or an amino acid sequence with at least 95% sequence identity to SEQ ID NO: 360, 361, or 362; or (iii) the nucleic acid sequence encoding the cytoplasmic domain comprises nucleotides 831-947 of SEQ ID NO: 342, nucleotides 833-1060 of SEQ ID NO: 344, or nucleotides 876-949 of SEQ ID NO: 346, or a nucleic acid sequence with at least 95% sequence identity thereto. 
    10. The isolated nucleic acid molecule of claim 1, further comprising a leader sequence. 
    11. The isolated nucleic acid molecule of claim 1, wherein the extracellular antigen binding domain that binds mesothelin is connected to the transmembrane domain by a hinge domain. 
    12. The isolated nucleic acid molecule of claim 11, wherein: (i) the encoded hinge domain is selected from the group consisting of a CD8 hinge, an IgG4 hinge, an IgD hinge, a KIR2DS2 hinge, a KIR hinge, a NCR hinge, a SLAMF hinge, a FcR hinge, and a LY49 hinge; or (ii) the encoded hinge domain comprises the amino acid sequence of SEQ ID NO: 340, 3, or 4; an amino acid sequence comprising at least one modification, but not more than 5 modifications of the amino acid sequence of SEQ ID NO: 340, 3, or 4; or an amino acid sequence with at least 95% identity to the amino acid sequence of SEQ ID NO: 340, 3, or 4. 
    13. The isolated nucleic acid molecule of claim 1, wherein: i) the encoded transmembrane domain and cytoplasmic domain collectively comprise: the amino acid sequence of amino acids 413-487 of SEQ ID NO: 333 or amino acids 386-454 of SEQ ID NO: 335; an amino acid sequence having at least one modification, but not more than 30 modifications to amino acids 413-487 of SEQ ID NO: 333 or amino acids 386-454 of SEQ ID NO: 335; or an amino acid sequence with at least 95% identity to amino acids 413-487 of SEQ ID NO: 333 or amino acids 386-454 of SEQ ID NO: 335; or ii) the nucleic acid sequence encoding the transmembrane domain and the cytoplasmic domain comprises nucleotides 1237-1464 of SEQ ID NO: 332 or nucleotides 1156-1365 of SEQ ID NO: 334, or a sequence having at least 95% identity thereto. 
    14. The isolated nucleic acid molecule of claim 1, further comprising a nucleic acid sequence encoding an adaptor molecule. 
    15. The isolated nucleic acid molecule of claim 14, wherein: (i) the encoded adaptor molecule comprises a functional signaling domain of DAP12 or Fc epsilon receptor gamma (Fc epsilon R gamma.); (ii) the encoded adaptor molecule comprises the amino acid sequence of amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; an amino acid sequence having at least one modification, but not more than 20 modifications to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; or an amino acid sequence with at least 95% identity to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; or (iii) the nucleic acid sequence encoding the adaptor molecule comprises nucleotides 1-339 of SEQ ID NO: 332 or nucleotides 1-258 of SEQ ID NO: 334. 
    16. The isolated nucleic acid molecule of claim 14, further comprising a nucleic acid sequence encoding a peptide cleavage site of T2A, and wherein the nucleic acid encoding the peptide cleavage site links the nucleic acid sequence encoding the NKR-CAR to the nucleic acid sequence encoding the adaptor molecule. 
    17. The isolated nucleic acid molecule of claim 16, wherein the nucleic acid sequence encoding the peptide cleavage site encodes the amino acid sequence of SEQ ID NO: 57, or an amino acid sequence having at least 95% sequence identity thereto. 
    18. The isolated nucleic acid molecule of claim 1, further comprising a nucleic acid sequence encoding a T cell based-chimeric antigen receptor (TCAR) or a second NKR-CAR. 
    19. The isolated nucleic acid molecule of claim 18, wherein the encoded TCAR or the second NKR-CAR comprises an antigen binding domain that binds to a target antigen that is not mesothelin. 
    20. An isolated NKR-CAR polypeptide encoded by the nucleic acid molecule of claim 1. 
    21. The isolated NKR-CAR polypeptide of claim 20, wherein: (a) the antigen binding domain that binds mesothelin comprises: a heavy chain variable region comprising: i) the amino acid sequence of an anti-mesothelin heavy chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or a light chain variable region comprising: i) the amino acid sequence of an anti-mesothelin light chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or (b) the antigen binding domain that binds mesothelin comprises: i) the amino acid sequence of SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto. 
    22. A isolated NKR-CAR complex, comprising the NKR-CAR polypeptide of claim 20, and an adaptor molecule. 
    23. The isolated NKR-CAR complex of claim 22, wherein the adaptor molecule comprises: (i) a functional signaling domain of DAP12 or Fc epsilon R gamma.; (ii) the amino acid sequence of amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; (iii) an amino acid sequence having at least one modification, but not more than 20 modifications to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; or (iv) an amino acid sequence with at least 95% identity to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335. 
    24. A vector comprising the nucleic acid molecule of claim 1, wherein the vector is a DNA vector or an RNA vector. 
    25. An isolated cell, comprising the nucleic acid molecule of claim 1. 
    26. A method of making a cell, comprising introducing into the cell the nucleic acid molecule of claim 1. 
    27. A method of treating a mammal having a disease or disorder comprising administering to the mammal an effective amount of a cell comprising the nucleic acid molecule of claim 1. 
    28. The method of claim 27, wherein: (i) the disease or disorder is associated with the expression of mesothelin; and/or (ii) the disease or disorder is selected from the group consisting of mesothelioma, malignant pleural mesothelioma, non-small cell lung cancer, small cell lung cancer, squamous cell lung cancer, large cell lung cancer, pancreatic cancer, pancreatic ductal adenocarcinoma, pancreatic metastasis, ovarian cancer, colorectal cancer and bladder cancer, or any combination thereto. 
    29. The isolated nucleic acid molecule of claim 1, wherein the encoded NKR-CAR is an activating NKR-CAR. 
    30. The isolated nucleic acid molecule of claim 1, wherein the encoded NKR-CAR is an inhibiting NKR-CAR. 
    31. The isolated nucleic acid molecule of claim 1, wherein the cytoplasmic domain is a NKR cytoplasmic domain. 
    33. The isolated nucleic acid molecule of claim 1, wherein the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 240, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 240.
SEQ ID NOs: 234 and 240 comprises the currently claimed SEQ ID NOs: 209, 233 and 257.  See Appendix 1 of the Office Action of 11/23/2021.  
SEQ ID NO: 240 comprises the currently claimed SEQ ID NOs: 144, 162, and 185.  See Appendix 1 of the Office Action of 11/23/2021.
SEQ ID NO: 240 comprises SEQ ID NO: 49. See Appendix 1 of the Office Action of 11/23/2021.
	SEQ ID NO: 340 comprises a sequence that is identical with SEQ ID NO: 2. See Appendix 1 of the Office Action of 11/23/2021.
The ‘417 claims teach as set forth above, but do not teach the transmembrane domains of claim 111, co-stimulatory domain 4-1BB (SEQ ID NOs: 7 or 18), the CD3 zeta signaling (SEQ ID NOs: 9, 10, 20 or 21), the leader sequence of SEQ ID NO: 1, the CD8 transmembrane domain of SEQ ID NOs: 6 and 17, or the immune effector T or NK cells. 
June teaches CAR T cells for treating cancer comprising an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain.  See abstract and claims. 
June teaches that the CAR can target mesothelin.  See p. 2-lines 15-20. 
June teaches that CAR comprises co-stimulatory domains from 4-1BB and a CD3 zeta signaling domains.  See p. 2-lines 20-31, pp. 87-88-Table 5 and Fig. 1. 
	June teaches using T-cells and NK cells for the CAR.  See p. 3-lines 3-5.
	June teaches using the CD8 leader sequence SEQ ID NO: 19. See pp. 87-88-Table 5. 
	June teaches using the CD8 hinge and transmembrane domains.  See pp. 87-88-Table 5.
June teaches that the transmembrane domain can comprise a transmembrane region of selected from the group consisting of the alpha, beta or zeta chain of the T cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137 and CD154.  See p. 30-lines 25-35. 
The sequences of the CAR domains of June are identical to the claimed domain sequences. See Appendix 1 of the Office Action of 11/23/2021.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘417 claims and June and use the CD3 zeta signaling domain, a 4-1BB co-stimulatory domain and the CD8 leader sequence, hinge and transmembrane domains of June with the mesothelin binding domain of the ‘417 claims because the mesothelin binding domain of the ‘417 claims was effective in a chimeric antigen binding construct and June teaches that these domains are effective for construction of an active CAR.  Additionally, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to use T-cells or NK-cells to stimulate the immune response taught by June and modify the treatment to stimulate the optimal immune response for treatment. 

4.	Claim 147 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 and 33 of U.S. Patent No. 10,577,417 (Beatty et al. March 3, 2020) in view of WO 2012/079000 (June et al. June 12, 2012), “June”, as applied to claims 111-116, 118-129, 131-137, 140-146, and 148-159  above in further view of WO 2013/019615 A2 (June et al. Feb. 7, 2013), “June-2”. 
The ‘417 claims teach as set forth above, but do not teach that the cells express an extracellular portion of an extracellular portion of any of PD1, PD-L1, CEACAM, LAG3, CTLA4, VISTA, CD160, BTLA, LAIR1, TIM3, 2B4 or TIGIT, associated with a second polypeptide that comprises a costimulatory domain and/or a primary signaling domain.
June-2 teaches switch chimeric receptors with the extracellular domains of PD1, CTLA4, and BLTA linked a costimulatory domain and a primary signaling domain that switch the negative signals of the checkpoint proteins into positive signals to stimulate an immune response.  See abstract, pp. 2-3, claims 1-12 and Figure 1. 
June-2 teaches treating cancer with T-cells expressing these switch receptors.  See claims 10-12. 
	June-2 teaches expressing the switch receptors T cells with CARs to enhance T-cell function.  See pp. 18-19
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘417 claims, June, and June-2 and express the switch receptors of June-2 in T-cells with the transmembrane modified NKR-CAR of the ‘417 claims because June-2 teaches that switch receptors turn the negative signals of the checkpoint proteins into positive signals to stimulate an immune response.  Thus, one would have been motivated to use the switch receptors of June-2 in T-cells with the transmembrane modified NKR-CAR of the ‘417 claims to enhance the immune response during treatment.

Response to Arguments
5.  Applicant argues:

    PNG
    media_image1.png
    175
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    797
    660
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    793
    641
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    826
    702
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    306
    706
    media_image5.png
    Greyscale

Applicant’s arguments have been considered and have been found partially persuasive.   The rejection over Beatty alone is withdrawn in view of Applicant’s amendments.  However, although the structure of a natural  NK cell receptor and a natural T cell receptor may be distinct, the only difference between the NKR-CAR of the Beatty independent claims and the currently claimed CAR is the transmembrane domain. The use of the claimed transmembrane domains in CARs was well known and routinely used in the art as shown by the teachings of June.  Similarly, the other claimed domains of the CAR were well known and routinely used in the art as shown by the teachings of June.  Thus, it would have been prima facie obvious to combine the teachings of the Beatty claims and June and use the CD3 zeta signaling domain, a 4-1BB co-stimulatory domain and the CD8 leader sequence, hinge and transmembrane domains of June with the mesothelin binding domain of the Beatty claims because the mesothelin binding domain of the Beatty claims was effective in a chimeric antigen binding construct and June teaches that these domains are effective for construction of an active CAR.  
Regarding June-2, June-2 was not cited for the construction of the claimed CAR, but for using the switch receptors as claimed in claim 147.  Thus, June-2 does not need to make obvious the other differences between the Beatty claims and the instant claims, which are made obvious by June.   Thus, it would have been prima facie obvious to combine the teachings of the Beatty  claims, June, and June-2 and express the switch receptors of June-2 in T-cells with the transmembrane modified NKR-CAR of the Beatty claims because June-2 teaches that switch receptors turn the negative signals of the checkpoint proteins into positive signals to stimulate an immune response.  Thus, one would have been motivated to use the switch receptors of June-2 in T-cells with the transmembrane modified NKR-CAR of the Beatty claims to enhance the immune response during treatment. 
Thus, the rejections of over the Beatty claims in view of June and/or June-2 is maintained for the reasons of record. 

6.	Claims 111-116, 118-129, 131-137, 140-143, and 149-158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27-35 of U.S. Patent No. 11,161,907 B2 (June et al. Nov. 2, 2021). 
The ‘907 claims are drawn to:
1. An isolated nucleic acid, comprising: (a) a nucleic acid sequence encoding a polypeptide that enhances the immune response against a target cell, or a cancer cell, and wherein the polypeptide is a first chimeric antigen receptor (first CAR) that binds a first antigen, wherein the first CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; (b) a first activation-conditional control region operatively linked to (a), wherein the activation-conditional control region comprises a nucleic acid sequence that induces expression of (a) upon immune effector cell activation, and wherein the nucleic acid sequence comprises a promoter chosen from a nuclear factor of activated T cells (NFAT) promoter, an NF-kB promoter, an IL-2 promoter, or an IL-2 receptor (IL-2R) promoter; (c) a nucleic acid sequence encoding a second CAR that binds a second antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; and (d) a second control region operatively linked to (c), wherein the second control region is other than an activation-conditional control region, and wherein, the second control region comprises a constitutive control region. 
    2. The isolated nucleic acid of claim 1, wherein the second control region comprises an elongation factor 1 alpha (EF1a) control region. 
    3. The isolated nucleic acid of claim 1, wherein the antigen binding domain of the first CAR and/or the second CAR binds to mesothelin, EGFRvIII, TSHR, CD19, CD123, CD22, CD30, CD171, CS-1, CLL-1, CD33, GD2, GD3, BCMA, Tn Ag, prostate specific membrane antigen (PSMA), ROR1, FLT3, FAP, TAG72, CD38, CD44v6, CEA, EPCAM, B7H3, KIT, IL-13Ra2, interleukin-11 receptor a (IL-11Ra), PSCA, PRSS21, VEGFR2, LewisY, CD24, platelet-derived growth factor receptor-beta (PDGFR-beta), SSEA-4, CD20, Folate receptor alpha (FRa), ERBB2 (Her2/neu), MUC1, epidermal growth factor receptor (EGFR), NCAM, Prostase, PAP, ELF2M, Ephrin B2, IGF-I receptor, CAIX, LMP2, gp100, bcr-abl, tyrosinase, EphA2, Fucosyl GM1, sLe, GM3, TGS5, HMWMAA, o-acetyl-GD2, Folate receptor beta, TEM1/CD248, TEM7R, CLDN6, GPRC5D, CXORF61, CD97, CD179a, ALK, Polysialic acid, PLAC1, GloboH, NY-BR-1, UPK2, HAVCR1, ADRB3, PANX3, GPR20, LY6K, OR51E2, TARP, WT1, NY-ESO-1, LAGE-1a, MAGE-A1, legumain, HPV E6,E7, MAGE A1, ETV6-AML, sperm protein 17, XAGE1, Tie 2, MAD-CT-1, MAD-CT-2, Fos-related antigen 1, p53, p53 mutant, prostein, survivin and telomerase, PCTA-1/Galectin 8, MelanA/MART1, Ras mutant, hTERT, sarcoma translocation breakpoints, ML-IAP, ERG (TMPRSS2 ETS fusion gene), NA17, PAX3, Androgen receptor, Cyclin B1, MYCN, RhoC, TRP-2, CYP1B1, BORIS, SART3, PAX5, OY-TES1, LCK, AKAP-4, SSX2, RAGE-1, human telomerase reverse transcriptase, RU1, RU2, intestinal carboxyl esterase, mut hsp70-2, CD79a, CD79b, CD72, LAIR1, FCAR, LILRA2, CD300LF, CLEC12A, BST2, EMR2, LY75, GPC3, FCRL5, or IGLL1. 
    4. The isolated nucleic acid of claim 3, wherein the antigen binding domain of the first and/or second CAR binds to mesothelin, Folate receptor alpha (FRa), or ErbB2 (Her2/neu). 
    5. The isolated nucleic acid of claim 4, wherein the antigen binding domain of the first or second CAR binds to mesothelin and comprises: (i) a light chain complementarity determining region 1 (LC CDR1), a light chain complementarity determining region 2 (LC CDR2), and a light chain complementarity determining region 3 (LC CDR3) of a mesothelin binding domain in Table 2; and a heavy chain complementarity determining region 1 (HC CDR1), a heavy chain complementarity determining region 2 (HC CDR2), and a heavy chain complementarity determining region 3 (HC CDR3) of a mesothelin binding domain in Table 2; (ii) the LC CDR1, LC CDR2, and LC CDR3 of the LC CDR sequences listed in Table 4; and the HC CDR1, HC CDR2, and HC CDR3 of the HC CDR sequences listed in Table 3; (iii) SEQ ID NO: 51, SEQ ID NO: 57, SEQ ID NO: 70, SEQ ID NO: 46, SEQ ID NO: 47, SEQ ID NO: 48, SEQ ID NO: 49, SEQ ID NO: 50, SEQ ID NO: 52, SEQ ID NO: 53, SEQ ID NO: 54, SEQ ID NO: 55, SEQ ID NO: 56, SEQ ID NO: 58, SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, SEQ ID NO: 64, SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, or SEQ ID NO: 69; or (iv) an amino acid sequence with at least 95-99% homology to SEQ ID NO: 51, SEQ ID NO: 57, SEQ ID NO: 70, SEQ ID NO: 46, SEQ ID NO: 47, SEQ ID NO: 48, SEQ ID NO: 49, SEQ ID NO: 50, SEQ ID NO: 52, SEQ ID NO: 53, SEQ ID NO: 54, SEQ ID NO: 55, SEQ ID NO: 56, SEQ ID NO: 58, SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, SEQ ID NO: 64, SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, or SEQ ID NO: 69. 
    6. The isolated nucleic acid of claim 1, wherein: the first antigen and the second antigen are co-expressed on the cancer cell; the first antigen is expressed on a first population of cancer cells and the second antigen is expressed on a second population of cancer cells; or the second antigen is expressed on the cancer cell and the first antigen is not expressed on the cancer cell. 
    7. The isolated nucleic acid of claim 1, wherein the antigen binding domain of the first CAR and/or the second CAR binds to Folate receptor alpha (FRa), ERBB2 (Her2/neu), EphA2, IL-13Ra2, epidermal growth factor receptor (EGFR), or Mesothelin. 
    8. The isolated nucleic acid of claim 1, wherein: the second antigen is EGFRvIII; and the first antigen is EGFR or a variant thereof; EphA2; ErbB2 (Her2/neu); or IL-13Ra2; or the second antigen is mesothelin; and the first antigen is FRa or ErbB2 (Her2/neu). 
    9. The isolated nucleic acid of claim 1, wherein the antigen binding domain of the first CAR binds to FRa and comprises: (i) a light chain complementarity determining region 1 (LC CDR1), a light chain complementarity determining region 2 (LC CDR2), and a light chain complementarity determining region 3 (LC CDR3) of a FRa binding domain in SEQ ID NO: 96 or SEQ ID NO: 98; and a heavy chain complementarity determining region 1 (HC CDR1), a heavy chain complementarity determining region 2 (HC CDR2), and a heavy chain complementarity determining region 3 (HC CDR3) of a FRa binding domain in SEQ ID NO: 96 or SEQ ID NO: 98 (ii) the amino acid sequence of SEQ ID NO: 96 or SEQ ID NO: 98; or (iii) an amino acid sequence with at least 95% identity SEQ ID NO: 96 or SEQ ID NO: 98. 
    10. The isolated nucleic acid of claim 1, wherein the transmembrane domain of the first and/or second CAR comprises: (i) a transmembrane domain of: alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137 or CD154; (ii) a transmembrane domain of SEQ ID NO: 12; or (iii) a transmembrane domain that comprises an amino acid sequence with at least 95% identity to SEQ ID NO:12 (CD8). 
    11. The isolated nucleic acid of claim 1, wherein the antigen binding domain of the first and/or second CAR is connected to the transmembrane domain of the corresponding CAR by a hinge region, the hinge region comprising SEQ ID NO:4 (CD8) or an amino acid sequence with at least 95% identity to SEQ ID NO:4 (CD8). 
    12. The isolated nucleic acid of claim 1, wherein the intracellular signaling domain of the first and/or second CAR comprises a costimulatory signaling domain comprising: (i) a signaling domain obtained from a MHC class I molecule, a TNF receptor protein, an Immunoglobulin-like protein, a cytokine receptor, an integrin, a signaling lymphocytic activation molecule (SLAM protein), an activating NK cell receptor, BTLA, a Toll ligand receptor, OX40, CD2, CD7, CD27, CD28, CD30, CD40, ICAM-1, LFA-1 (CD11a/CD18), 4-1BB (CD137), B7-H3, ICAM-1, ICOS (CD278), GITR, BAFFR, LIGHT, HVEM (LIGHTR), KIRDS2, SLAMF7, NKp80 (KLRF1), NKp44, NKp30, NKp46, CD19, CD4, CD8alpha, CD8beta, IL2R beta, IL2R gamma, IL7R alpha, ITGA4, VLA1, CD49a, ITGA4, IA4, CD49D, ITGA6, VLA-6, CD49f, ITGAD, CD11d, ITGAE, CD103, ITGAL, CD11a, LFA-1, ITGAM, CD11b, ITGAX, CD11c, ITGB1, CD29, ITGB2, CD18, LFA-1, ITGB7, NKG2D, NKG2C, TNFR2, TRANCE/RANKL, DNAM1 (CD226), SLAMF4 (CD244, 2B4), CD84, CD96 (Tactile), CEACAM1, CRTAM, Ly9 (CD229), CD160 (BY55), PSGL1, CD100 (SEMA4D), CD69, SLAMF6 (NTB-A, Ly108), SLAM (SLAMF1, CD150, IPO-3), BLAME (SLAMF8), SELPLG (CD162), LTBR, LAT, GADS, SLP-76, PAG/Cbp, or CD19a; (ii) SEQ ID NO:14 (4-1BB).; or (iii) an amino acid sequence with at least 95% identity to SEQ ID NO:14 (4-1BB). 
    13. The isolated nucleic acid of claim 1, wherein the intracellular signaling domain comprises: (i) a signaling domain of 4-1BB and/or signaling domain of CD3 zeta; (ii) SEQ ID NO: 14 and/or SEQ ID NO:18 or SEQ ID NO:20; (iii) an amino acid sequence with at least 95% identity to SEQ ID NO:14 and/or SEQ ID NO:18 or SEQ ID NO:20; or (iv) SEQ ID NO:14, and SEQ ID NO:18 or SEQ ID NO:20, wherein the amino acid sequences comprising the intracellular signaling domain are expressed in the same frame and as a single polypeptide chain. 
    14. The isolated nucleic acid of claim 1, wherein the first CAR comprises: (i) an amino acid sequence in SEQ ID NO: 150, or SEQ ID NO: 152; (ii) an amino acid sequence with 95-99% identity to an amino acid sequence in SEQ ID NO: 150, or SEQ ID NO: 152; (iii) an amino acid sequence encoded by a nucleic acid sequence in, SEQ ID NO: 151, or SEQ ID NO: 153; or (iv) an amino acid sequence encoded by a nucleic acid sequence with at least 95% identity to a nucleic acid sequence in SEQ ID NO: 151, or SEQ ID NO: 153. 
    15. The isolated nucleic acid of claim 1, wherein the second CAR comprises: (i) SEQ ID NO: 104, SEQ ID NO: 110, SEQ ID NO: 124, SEQ ID NO: 100, SEQ ID NO: 101, SEQ ID NO: 102, SEQ ID NO: 103, SEQ ID NO: 105, SEQ ID NO: 106, SEQ ID NO: 107, SEQ ID NO: 108, SEQ ID NO: 109, SEQ ID NO: 111, SEQ ID NO: 112, SEQ ID NO: 113, SEQ ID NO: 114, SEQ ID NO: 115, SEQ ID NO: 116, SEQ ID NO: 117, SEQ ID NO: 118, SEQ ID NO: 119, SEQ ID NO: 120, SEQ ID NO: 121, SEQ ID NO: 122, or SEQ ID NO: 123; (ii) an amino acid sequence at least 95% identity to SEQ ID NO: 104, SEQ ID NO: 110, SEQ ID NO: 124, SEQ ID NO: 100, SEQ ID NO: 101, SEQ ID NO: 102, SEQ ID NO: 103, SEQ ID NO: 105, SEQ ID NO: 106, SEQ ID NO: 107, SEQ ID NO: 108, SEQ ID NO: 109, SEQ ID NO: 111, SEQ ID NO: 112, SEQ ID NO: 113, SEQ ID NO: 114, SEQ ID NO: 115, SEQ ID NO: 116, SEQ ID NO: 117, SEQ ID NO: 118, SEQ ID NO: 119, SEQ ID NO: 120, SEQ ID NO: 121, SEQ ID NO: 122, or SEQ ID NO: 123; (iii) an amino acid sequence encoded by SEQ ID NO: 129, SEQ ID NO: 135, SEQ ID NO: 149, SEQ ID NO: 125, SEQ ID NO: 126, SEQ ID NO: 127, SEQ ID NO: 128, SEQ ID NO: 130, SEQ ID NO: 131, SEQ ID NO: 132, SEQ ID NO: 133, SEQ ID NO: 134, SEQ ID NO: 136, SEQ ID NO: 137, SEQ ID NO: 138, SEQ ID NO: 139, SEQ ID NO: 140, SEQ ID NO: 141, SEQ ID NO: 142, SEQ ID NO: 143, SEQ ID NO: 144, SEQ ID NO: 145, SEQ ID NO: 146, SEQ ID NO: 147, or SEQ ID NO: 148; or (iv) an amino acid sequence encoded by a nucleic acid sequence with at least 95% identity to SEQ ID NO: 129, SEQ ID NO: 135, SEQ ID NO: 149, SEQ ID NO: 125, SEQ ID NO: 126, SEQ ID NO: 127, SEQ ID NO: 128, SEQ ID NO: 130, SEQ ID NO: 131, SEQ ID NO: 132, SEQ ID NO: 133, SEQ ID NO: 134, SEQ ID NO: 136, SEQ ID NO: 137, SEQ ID NO: 138, SEQ ID NO: 139, SEQ ID NO: 140, SEQ ID NO: 141, SEQ ID NO: 142, SEQ ID NO: 143, SEQ ID NO: 144, SEQ ID NO: 145, SEQ ID NO: 146, SEQ ID NO: 147, or SEQ ID NO: 148. 
    16. The isolated nucleic acid of claim 1, further comprising: (e) a nucleic acid sequence encoding a third CAR; and/or, (f) a second activation-conditional control region operatively linked to (e). 
    17. The isolated nucleic acid of claim 1, wherein the activation-conditional control region comprises: (i) one or more NFAT binding sites; or (ii) one or more of GGAAA, GGGACT, or SEQ ID NO: 261. 
    18. The nucleic acid of claim 1, wherein the second control region is a constitutive control region, wherein the constitutive control region comprises a constitutive promoter, an EF1alpha promoter, or SEQ ID NO: 1. 
    19. The isolated nucleic acid of claim 1, wherein: (i) (a) and (b) are disposed on a single nucleic acid molecule, a viral vector, or a lentiviral vector; or (c) and (d) are disposed on a single nucleic acid molecule, a viral vector, or a lentiviral vector; (ii) (a), (b), (c) and (d) are all disposed on a single nucleic acid molecule, a viral vector, or a lentiviral vector; (iii) the isolated nucleic acid comprises a bicistronic viral vector or a bicistronic lentiviral vector; or (iv) (a) is translated as a first RNA, and (c) is translated as a second RNA. 
    20. The isolated nucleic acid of claim 1, wherein: (i) (a) is disposed on a first nucleic acid molecule, a first viral vector, or a first lentiviral vector; and (c) is disposed on a second nucleic acid molecule, a second viral vector, or a second lentiviral vector; or (ii) (a) and (b) are disposed on a first nucleic acid molecule, a first viral vector, or a first lentiviral vector; and (c) and (d) are disposed on a second nucleic acid molecule, a second viral vector, or a second lentiviral vector. 
    21. A vector system comprising one or more vectors, comprising the isolated nucleic acid of claim 1. 
    22. A cell, or an immune effector cell, comprising the isolated nucleic acid of claim 1. 
    23. The cell of claim 22, wherein the cell is a human cell, a T cell, or an NK cell. 
    24. A method of making a chimeric antigen receptor (CAR) cell, comprising introducing into a cell, the isolated nucleic acid of claim 1, thereby making the CAR cell. 
    25. The method of claim 24, wherein the cell is a human cell, a T cell or an NK cell. 
    27. The isolated nucleic acid of claim 4, wherein the mesothelin binding domain comprises a nucleic acid sequence encoding SEQ ID NO: 51 or an amino acid sequence with at least 95% identity thereto. 
    28. The isolated nucleic acid of claim 1, wherein the second CAR comprises a nucleic acid sequence encoding SEQ ID NO: 104 or an amino acid sequence with at least 95% identity thereto. 
    29. An isolated nucleic acid, comprising: (a) a nucleic acid sequence encoding a chimeric antigen receptor (first CAR) that binds to a first antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; (b) a first activation-conditional control region operatively linked to (a), wherein the activation-conditional control region comprises a nucleic acid sequence that induces expression of (a) upon immune effector cell activation, and wherein the nucleic acid sequence comprises a promoter chosen from a nuclear factor of activated T cells (NFAT) promoter, an NF-kB promoter, an IL-2 promoter, or an IL-2 receptor (IL-2R) promoter; (c) a nucleic acid sequence encoding a second CAR that binds to a second antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; and (d) a second control region operatively linked to (c), wherein the second control region is other than an activation-conditional control region, and comprises a constitutive control region. 
    30. The isolated nucleic acid of claim 1, wherein the activation-conditional control region comprises SEQ ID NO: 262. 
    31. The isolated nucleic acid of claim 1, wherein the intracellular domain of the first CAR comprises a first costimulatory signaling domain and/or a first primary signaling domain; and wherein the intracellular domain of the second CAR comprises a second costimulatory domain and/or a second primary signaling domain. 
    32. The isolated nucleic acid of claim 29, wherein the intracellular domain of the first CAR comprises a first costimulatory signaling domain and/or a first primary signaling domain; and wherein the intracellular domain of the second CAR comprises a second costimulatory domain and/or a second primary signaling domain. 
    33. An isolated nucleic acid, comprising: (a) a nucleic acid sequence encoding a polypeptide that enhances the immune response against a target cell, or a cancer cell, and wherein the polypeptide is a first chimeric antigen receptor (first CAR) that binds a first antigen, wherein the first CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; (b) a first activation-conditional control region operatively linked to (a), wherein the activation-conditional control region comprises one or more NFAT binding sites and a nucleic acid sequence that induces expression of (a) upon immune effector cell activation; (c) a nucleic acid sequence encoding a second CAR that binds a second antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; and (d) a second control region operatively linked to (c), wherein the second control region is other than an activation-conditional control region, and wherein, the second control region comprises a constitutive control region. 
    34. The isolated nucleic acid of claim 33, wherein the activation-conditional control region comprises one or more of GGAAA, GGGACT, or SEQ ID NO: 261. 
    35. An isolated nucleic acid, comprising: (a) a nucleic acid sequence encoding a polypeptide that enhances the immune response against a target cell, or a cancer cell, and wherein the polypeptide is a first chimeric antigen receptor (first CAR) that binds a first antigen, wherein the first CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; (b) a first activation-conditional control region operatively linked to (a), wherein the activation-conditional control region comprises the nucleic acid sequence of SEQ ID NO: 262 that induces expression of (a) upon immune effector cell activation; (c) a nucleic acid sequence encoding a second CAR that binds a second antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; and (d) a second control region operatively linked to (c), wherein the second control region is other than an activation-conditional control region, and wherein, the second control region comprises a constitutive control region.
	SEQ ID NOs: 57 and 110 comprises the instantly claimed heavy and light chain of SEQ ID NO: 49, SEQ ID NO: 49 itself and are scFv.  See Appendix 2 of the Office Action of 11/23/2021. 
	SEQ ID NO: 110 comprises the claimed leader peptide MALPVTALLLPLALLLHAARP (SEQ ID NO: 1). See columns 105 and 106 and Appendix 2 of the Office Action of 11/23/2021.
`	SEQ ID NO: 110 comprises SEQ ID NO: 73. See Appendix 2 of the Office Action of 11/23/2021.
SEQ ID NO: 135 comprises SEQ ID NO: 121. See Appendix 2 of the Office Action of 11/23/2021.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the patented claims which have all of the characteristics of the claimed anti-mesothelin CAR, nucleic acids and cells expressing the anti-mesothelin CAR.  Additionally, one of skill in the art could have chosen between the two major forms of nucleic acids, DNA or RNA, for transformation of the cells with the CAR depending on the stability and duration of CAR expression desired. 

7.	Claims 144-146, 148 and 159 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27-35 of U.S. Patent No. 11,161,907 B2 (June et al. Nov. 2, 2021), as applied to claims 111-116, 118-129, 131-137, 140-143, and 149-158,  above in further view of WO 2012/079000 (June et al. June 12, 2012), “June”. 
The ‘907 claims teach as set forth above, but do not teach stimulating an immunity in a mammal or treating a mammal with a disease or cancer. 
June teaches as set forth above. 
June teaches treating cancers such as mesothelioma with the CARs of the invention. See p. 50-line 28 to p. 51-line 12. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘907 claims and June and use the CARs of the ‘907 claims, such as the anti-mesothelin CAR, for the treatment of cancers like mesothelioma because June teaches that CARs can be used for the treatment of cancer. Additionally, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to use T-cells or NK-cells to stimulate the immune response taught by June and modify the treatment to stimulate the optimal immune response for treatment. 

8.	Claim 147 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27-35 of U.S. Patent No. 11,161,907 B2 (June et al. Nov. 2, 2021), as applied to claims 111-116, 118-129, 131-137, 140-143, and 149-158 above, in further view of WO 2013/019615 A2 (June et al. Feb. 7, 2013), “June-2”. 
The ‘907 claims teach as set forth above, but do not teach that the cells express an extracellular portion of an extracellular portion of any of PD1, PD-L1, CEACAM, LAG3, CTLA4, VISTA, CD160, BTLA, LAIR1, TIM3, 2B4 or TIGIT, associated with a second polypeptide that comprises a costimulatory domain and/or a primary signaling domain.
June-2 teaches as set forth above.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘907 claims and June-2 and express the switch receptors of June-2 in T-cells with the CARs of the ‘907 claims because June-2 teaches that switch receptors turn the negative signals of the checkpoint proteins into positive signals to stimulate an immune response.  Thus, one would have been motivated to use the switch receptors of June-2 in T-cells with the CAR of the ‘907 claims to enhance the immune response during treatment.
	

Response to Arguments
9.  Applicant argues:

    PNG
    media_image6.png
    844
    697
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    841
    656
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    455
    707
    media_image8.png
    Greyscale

	Applicant’s arguments have been considered, but have not been found persuasive.  A regulatable CAR as defined in the instant specification at paragraph [0180] of the published application:
"Regulatable chimeric antigen receptor (RCAR)," as that term is used herein, refers to a set of polypeptides, typically two in the simplest embodiments, which when in a RCARX cell, provides the RCARX cell with specificity for a target cell, typically a cancer cell, and with regulatable intracellular signal generation or proliferation, which can optimize an immune effector property of the RCARX cell. An RCARX cell relies at least in part, on an antigen binding domain to provide specificity to a target cell that comprises the antigen bound by the antigen binding domain. In an embodiment, an RCAR includes a dimerization switch that, upon the presence of a dimerization molecule, can couple an intracellular signaling domain to the antigen binding domain.

The CARs of the claims of June-3 do not have regulatable intracellular signal generation, such as by coupling the intracellular signaling domain to the antigen binding domain with a dimerization switch.  Thus, the activation-conditional control region of the June-3 claims does not make the CARs of the June-3 claims a regulatable CAR as defined in the instant specification.
	Even if the activation-conditional control region controlled CAR were considered a regulatable CAR, the June-3 claims also claim a CAR under the control of  a constitutive control region, which is not regulatable.  The CARs of the June-3 claims can be controlled with either control region.  See claim 3.  Thus, the CARs of the June-3 include non-regulatable CARs even if the activation-conditional control region controlled CAR were considered a regulatable CAR .  Additionally, the instant claims do not exclude nucleic acids encoding CARs under control of a constitutive control region and encoding CARs under control of an activation-conditional control region.  Thus, the claimed mesothelin CAR does not need to be expressed alone or removed from the system of the June-3 claims. Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record.

10.	The following applications with at least one common inventor contain claims that raise the issue of provisional obviousness-type double patenting with respect to the instant claims 111-116, 118-129, 131-137, and 140-159 alone or in combination with WO 2012/079000 (June et al. June 12, 2012), “June” and/or WO 2013/019615 A2 (June et al. Feb. 7, 2013), “June-2” as set forth above and the claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims.   The following applications have later effective filing dates than the instant application and thus the rejection(s) would be withdrawn per MPEP 1490 VI (D)(2)(a) if the instant application moves to allowance before the later filed cases are patented. 

 
Application 
Claims 
Publication (if any)
Mesothelin Binding Domain
16/065,387
1-3, 5, 7-8, 12, 16-19, 22-23, 30, 33, 35, 38, 40-41, 45-46, 48-49, 54-56, 59-63, 65, 71, 74 and 81
US 2019/0000944
SEQ ID NOs: 49 and 73
16/708,397
2-7, 9-11, 14, 17, 21, 25, 45, 46, 51, 57-59, 70, 76, 79 and 81
US 2020/0339651
SEQ ID NOs: 57 and 292
16/743,772
1, 6-8, 17, 21-23, 26, 27, 33, 34, 59, 60, 63, 66, 68-70,  and 72
US 2020/0377589
SEQ ID NOs: 234, 240 and 364
16/965,880
1-58
US 2021/0038659
SEQ ID NOs: 49 and 73
17/489,674
1-5, 7, 14, 17, 23, 25, 27, 29, 33, 35, 37, 38, 44, 50, 54, 63,
64, 69, 75, 83, 86, 92, and 95
US 2022/0089750
SEQ ID NOs:57 and 110



Response to Arguments
11.  Applicant argues that a provisional double patenting rejection "might be obviated by future events." See In re Wetterau, 356 F.2d 556, 558 (CCPA 1966); see also M.P.E.P 804(1)(B)(1).
  Applicant argues that As noted by the Examiner, these are a provisional rejections because the present application and U.S. App. Nos. 16/065,387, 16/708,397, 16/743,772, and 16/965,880 have not been allowed. Accordingly, Applicant requests that these rejections be held in abeyance until allowable subject matter has been identified.
Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained.  It is noted that application 16/065,387 has been allowed, but has not issued.  Thus, a terminal disclaimer may be required for 16/065,387 regardless of its filing date if it is issued prior to allowance of the instant application.  Additionally, the claims of application 17/489,674 were added to the table. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.  Claims 149, 150, 156, and 157 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 149 is drawn to:
an isolated chimeric antigen receptor (CAR) molecule comprising i) a human anti-mesothelin binding domain, ii) a transmembrane domain, and iii) an intracellular signaling domain, wherein the human anti-mesothelin binding domain comprises:
a light chain complementary determining region 1 (LC CDR1) comprising the amino acid sequence of SEQ ID NO: 209, a light chain complementary determining region 2 (LC CDR2) comprising the amino acid sequence of SEQ ID NO: 233, and a light chain complementary determining region 3 (LC CDR3) comprising the amino acid sequence of SEQ ID NO: 257, and a heavy chain complementary determining region 1 (HC CDR1) comprising the amino acid sequence of SEQ ID NO: 144, a heavy chain complementary determining region 2 (HC CDR2) comprising the amino acid sequence of SEQ ID NO: 162, and a heavy chain complementary determining region 3 (HC CDR3) comprising the amino acid sequence of SEQID NO: 185, and wherein the CAR molecule comprises the amino acid sequence of SEQ ID NO: 73, or a sequence with 95-99% identity thereof; wherein the CAR is not a regulatable CAR.
It is unclear if the antigen binding domain of the human anti-mesothelin binding domain is limited to the minimal LC CDRs 1-3 and HC CDRs 1-3 claimed or the antigen binding domain of SEQ ID NO: 73 given that both are claimed in combination. Thus claim 149 is indefinite. 

Claim 150 is drawn to:
An isolated nucleic acid molecule encoding a chimeric antigen receptor (CAR), wherein the CAR comprises: i) a human anti-mesothelin binding domain, ii) a transmembrane domain, and iii) an intracellular signaling domain, and wherein said anti- mesothelin binding domain comprises:
(a) a light chain variable region comprising: a light chain complementary determining region 1 (LC CDR1) comprising the amino acid sequence of SEQ ID NO: 209; a light chain complementary determining region 2 (LC CDR2) comprising the amino acid sequence of SEQ ID NO: 233; and a light chain complementary determining region 3 (LC CDR3) comprising the amino acid sequence of SEQ ID NO: 257; and
(b) a heavy chain variable region comprising: a heavy chain complementary determining region 1 (HC CDR1) comprising the amino acid sequence of SEQ ID NO: 144; a heavy chain complementary determining region 2 (HC CDR2) comprising the amino acid sequence of SEQ ID NO: 162; and a heavy chain complementary determining region 3 (HC CDR3) comprising the amino acid sequence of SEQ ID NO: 185; and
wherein the nucleic acid encoding the CAR comprises the nucleic acid sequence of SEQID NO: 121 or a sequence with 95-99% identity thereof; wherein the CAR is not a regulatable CAR. 
It is unclear if the antigen binding domain of the human anti-mesothelin binding domain is limited to the minimal LC CDRs 1-3 and HC CDRs 1-3 claimed or the antigen binding domain of encoded by SEQ ID NO: 121 given that both are claimed in combination. Thus claim 150 is indefinite. 

Claims 156  recites the limitation “the costimulatory domain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 157 recites the limitation “the sequence encoding the costimulatory domain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 154, 155, and 158 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 154 is drawn to the isolated nucleic acid molecule of claim 111, wherein the CAR comprises a transmembrane domain comprising the amino acid sequence of SEQ ID NO: 6, or a transmembrane domain comprising an amino acid sequence with 95-99% identity to the amino acid sequence of SEQ ID NO: 6.  
Claim 155 is drawn to the isolated nucleic acid molecule of claim 111, wherein the sequence encoding the transmembrane domain comprises the nucleic acid sequence of SEQ ID NO: 17; or a sequence with 95-99% identify to the nucleic acid sequence of SEQ ID NO: 17. 
Claim 158 is drawn to the isolated CAR molecule of claim 126, wherein the transmembrane domain comprises the amino acid sequence of SEQ ID NO: 6, or a sequence with 95-99% identity to the amino acid sequence of SEQ ID NO: 6.
SEQ ID NOs: 6 and 17 are the CD8 transmembrane domain.  The transmembrane domains of claims 111 and 126 do not include the  CD8 transmembrane domain.  Thus, claims 154, 155, and 158 fail to further limit the subject matter of the claim upon which they depend.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
14.	All other objections and rejections recited in the Office Action of November 23, 2021 are withdrawn in view of Applicant’s amendments and arguments.

15.	No claims allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642